Citation Nr: 1443498	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  09-11 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to March 12, 2013.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran had active service from August 1962 to April 1966.  He is the recipient of, among other decorations, a Purple Heart medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Hartford, Connecticut.

By way of procedural background, a November 2013 Board decision dismissed as moot entitlement to a TDIU for the period beginning on March 12, 2013 because effective March 12, 2013, the Veteran already had a service-connected disability, coronary artery disease (CAD), rated as 100 percent disabling as well as special monthly compensation (SMC).  For the period prior to March 12, 2013, the Veteran was not yet awarded SMC, and the November 2013 Board decision denied entitlement to TDIU for that period on the merits.  See Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008) (holding that a 100 percent disability rating for a particular disability does not obviate the need to address entitlement to a TDIU based on another single disability so as to form the basis of entitlement to SMC).  Based on a joint motion by the parties, a May 2014 Court order vacated that part of the Board decision that denied entitlement to a TDIU prior to March 12, 2013, and remanded the matter to the Board for reasons explained in greater detail below.  A more detailed procedural posture is outlined in the introduction to the November 2013 Board decision.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for arterial fibrillation, to include as secondary to CAD, lung cancer, to include as due to herbicide exposure, and a lobectomy, and whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for neuropathy, to include as secondary to diabetes mellitus, have been raised by the record but has not been adjudicated by the agency of original jurisdiction (AOJ).  See Correspondence, May 2014.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to a TDIU for the period prior to March 12, 2013 (as the latter period was dismissed in the November 2013 Board decision as moot).

As explained in greater detail in the prior November 2013 Board decision, the Veteran's CAD is currently assigned a 100 percent disability rating, effective November 7, 2011, and 10 percent priorto.  The Veteran's SMC was awarded effective March 12, 2013, thereby rendering entitlement to a TDIU after that date moot.  Therefore, for the period from November 7, 2011 to March 11, 2013, the issue remains of entitlement to a TDIU based on a single disability other than his CAD so as to bring a separate rating to at least 60 percent thereby entitling him to SMC for that period.  See 38 U.S.C.A. § 1114(s) (West 2002); Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008) (holding that a 100 percent disability rating for a particular disability does not obviate the need to address entitlement to a TDIU based on another single disability so as to form the basis of entitlement to SMC).  Finally, for the period from April 2007 to November 7, 2011, the issue also remains of entitlement generally to a TDIU based on all of the Veteran's service-connected disabilities.

For the period on appeal, the Veteran's service-connected disabilities are rated as follows: CAD (10 percent prior to November 7, 2011, and 100 percent thereafter); posttraumatic stress disorder (30 percent), diabetes mellitus (20 percent), otitis externa (10 percent), and a right knee scar (noncompensable).  His combined disability rating was 60 percent prior to November 7, 2011, and 100 percent thereafter.

Recently, the Veteran submitted (with a waiver of AOJ consideration) a detailed August 2014 "employability evaluation" prepared by Ms. P.T., a certified disability management specialist and a senior diplomat to the American Board of Disability Analysts.  In short, she opined that the Veteran is not able to perform light, medium, or heavy labor work, and that he does not have skills that transfer to sedentary work and, therefore, that he has not been able to secure or follow gainful employment since 2007.

In light of the above evidence of unemployability, the Board finds that this matter should be remanded for referral to the Director, Compensation Service, for extraschedular consideration under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim to the Director, Compensation Service, for consideration of entitlement to a TDIU prior to March 12, 2013.  Attention is directed to the recent August 2014 private evaluation by Ms. P.T.

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



